J-S85020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JOSEPH MICHAEL MCQUADE                   :
                                          :
                     Appellant            :    No. 787 WDA 2017

                Appeal from the Order Entered April 25, 2017
             In the Court of Common Pleas of Jefferson County
            Criminal Division at No(s): CP-33-CR-0000235-2013


BEFORE: BOWES, J., PANELLA, J., and STABILE, J.

JUDGMENT ORDER BY PANELLA, J.                          FILED APRIL 30, 2018

      Joseph Micheal McQuade appeals pro se from the order dismissing his

second petition pursuant to the Post Conviction Relief Act (“PCRA”) as

untimely. This Court ordered McCade to be re-sentenced pursuant to his first

PCRA petition, finding that the original sentence’s use of mandatory minimums

violated   Alleyne   v.   United   States,    133 S. Ct. 2151   (2013).   See

Commonwealth v. McQuade, No. 1413 WDA 2015 (Pa. Super., filed May

24, 2016) (unpublished memorandum).

      The trial court subsequently re-sentenced McQuade. The court denied

his post-sentence motions asserting the ineffective assistance of trial and

PCRA counsel. McQuade did not file a direct appeal, but filed this PCRA

petition, again raising the ineffectiveness of trial and PCRA counsel. The PCRA
J-S85020-17


court dismissed the petition as untimely pursuant to Commonwealth v.

McKeever, 947 A.2d 782, 785 (Pa. Super. 2008).

       Pursuant to McKeever, “a successful first PCRA petition does not ‘reset

the clock’ for the calculation of the finality of the judgment of sentence for

purposes of the PCRA where the relief granted in the first petition neither

restored a petitioner’s direct appeal rights nor disturbed his conviction, but,

rather, affected his sentence only.” Id. (citation omitted). Thus, McQuade’s

claims that trial counsel and PCRA counsel were ineffective do not qualify as

timely.1

       On appeal, McQuade does not assert that he qualified for an exception

to the timebar. Rather, he argues he was not permitted to present evidence

of an e-mail and a recorded jailhouse phone call. These arguments cannot

provide McQuade any relief, as he has failed to establish jurisdiction under the

PCRA. We therefore affirm the court’s order dismissing McQuade’s petition as

untimely.

       Order affirmed.



____________________________________________


1 For a court to entertain any PCRA petition, the petition must be filed no later
than one year after petitioner’s judgment of sentence becomes final, unless
he establishes one of the enumerated exceptions to the timebar. See
Commonwealth v. Jones, 54 A.3d 14, 16 (Pa. 2012); 42 Pa.C.S.A. §
9545(b)(1)(i-iii). McQuade’s judgment of sentence became final on November
19, 2014, thirty days after this Court affirmed his judgment of sentence. 42
Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 1113(a). This petition, filed on March 20,
2017, is therefore facially untimely unless he can establish an enumerated
exception.

                                           -2-
J-S85020-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/2018




                          -3-